On the 19th day of October, 1935, the plaintiffs filed a petition for injunctive relief against Frank Osgood and Eli Dry, the latter being the sheriff of Ottawa county, to enjoin execution of all award made by the State Industrial Commission to the said Frank Osgood, which award had become final and had been filed in Ottawa county as provided by law. A demurrer was sustained to plaintiffs' petition, and they prosecuted an appeal therefrom, and thereafter, on April 26, 1936, and during the pendency of this appeal, Frank Osgood died. In the case at bar the death of Frank Osgood, for whose benefit execution is issued, abates the judgment until revived. The sheriff could not proceed to execute the judgment in favor of Frank Osgood at this time. There must be a revivor on behalf of the properly authorized representatives denominated by the statute in whose favor the final award survives. We are of the opinion, therefore, and hold, that the question has become moot, and the appeal is dismissed.
McNEILL, C. J., OSBORN, V. C. J., and BUSBY, PHELPS, CORN, and GIBSON, JJ., concur. RILEY, BAYLESS, and WELCH, JJ., absent.